Citation Nr: 0124741	
Decision Date: 10/16/01    Archive Date: 10/23/01

DOCKET NO.  01-06 027 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
disability attributed to treatment received in 1981 through a 
Department of Veterans Affairs (VA) facility.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel



REMAND

The veteran had active service from June 1956 to June 1959.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2001 rating decision of VA Regional 
Office (RO) in Nashville, Tennessee.  This rating decision 
was in response to a claim filed in May 2000.  However, the 
Board notes that the veteran filed a claim for benefits under 
38 U.S.C.A. § 1151 in January 1992.  That claim has not been 
adjudicated by the RO.  Rather, in June 1992, the RO notified 
the veteran that action on this claim had been deferred 
pending appellate review of a court decision that had 
invalidated part of the regulation used to decide such 
claims.  

The RO then took no action on the January 1992 claim.  
Rather, in the May 2001 rating decision, the RO used the 
amendments to 38 U.S.C.A. § 1151 made by Public Law 104-204, 
which apply to claims for compensation under 38 C.F.R. § 1151 
that were filed on or after October 1, 1997.  See VAOPGCPREC 
40-97 (Dec. 31, 1997).  In both the January 1992 and the May 
2000 claims, the veteran identified the disability in 
question as the results of hip surgery performed by VA in 
1981.  The 1992 claim and the 2000 claim are the same, but 
should be considered under different standards.  The RO has 
yet to consider the claim under the standards in effect prior 
to October 1997.  

Where the law or regulations governing a claim change while 
the claim is pending, the version most favorable to the 
veteran applies, absent congressional intent to the contrary.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  The 
legal standard applicable prior to October 1997, which did 
not require that the disability be the result of fault on the 
part of VA, is more favorable to the veteran's claim, and, 
therefore, the veteran is entitled to application of that 
standard.  The RO applied an incorrect legal standard to the 
veteran's claim, and, further development is required so that 
the RO may consider the veteran's claim under the correct 
standard.  

Moreover, the Board observes that on November 9, 2000, the 
President signed into law the VCAA, Pub. L. No. 106-475, 114 
Stat. 2096 (2000).  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminates the concept of a well-grounded claim and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom.  Morton v. Gober, 
No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See Karnas, supra. 

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)). Therefore, for 
these reasons, a remand is required.

Evidence in the claims file includes a July 2000 opinion from 
a private physician, Dr. W., who suggests the veteran has 
problems related to a metal allergy that developed as a 
result of the surgery performed by VA in 1981.  The opinion 
reflects that Dr. W. first saw the veteran in 1991, that the 
veteran underwent a hip replacement in 1992 after a hip 
replacement performed by VA in 1981 wore out, and that skin 
testing revealed allergies to titanium or nickel in the 
veteran's implant.  That opinion also reflects that the 
veteran subsequently underwent a third hip replacement 
performed by Dr. C. in Knoxville. 

The records of Dr. W. and Dr. C. do not appear to be a part 
of the claims file, and the RO does not appear to have 
attempted to secure these records.  Reasonable efforts should 
be made to identify and obtain treatment records associated 
with the claimed disability.  

Therefore, this case is REMANDED for the following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
1991 & Supp. 2001) and the final rule 
published at 66 Fed. Reg. 45620 (August 
29, 2001) is fully complied with and 
satisfied.

2.  As part of its development, the RO 
should notify the veteran of evidence 
needed to substantiate his claim.  The RO 
should also request that the veteran 
identify all records of treatment 
received for a hip disability.  The RO's 
request should include a specific request 
for releases to obtain records of 
treatment provided by Dr. W. and Dr. C., 
discussed above.  The RO should then 
obtain any identified treatment records.  
If any records identified by the veteran 
cannot be obtained, the RO should notify 
the veteran, in accordance with 
requirements set forth under the 
pertinent regulations.

3.  Thereafter, the RO should re-
adjudicate the issue on appeal.  In doing 
so, the RO should apply the legal 
standard applicable to 38 U.S.C.A. § 1151 
claims filed prior to the 1997 amendments 
in Public Law 104-204.  

4.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative should be 
provided a supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




